PHOTRONICS, INC. AND SUBSIDIARIESReconciliation of GAAP to Pro Forma Financial Information(in thousands, except per share data) (Unaudited) Three Months Ended January 31, February 1, 2010 2009 Reconciliation of GAAP to Pro Forma Net Income (Loss) GAAP net income (loss) attributable to Photronics, Inc. $ 213 $ (10,233 ) (a) Consolidation and restructuring charges, net of tax 193 1,335 (b) Impact of warrants, net of tax 220 - Pro forma net income (loss) attributable to Photronics, Inc. $ 626 $ (8,898 ) Weighted average number of diluted shares outstanding 54,824 41,723 Earnings (loss) per diluted share GAAP $ - $ (0.25 ) Pro forma $ 0.01 $ (0.21 ) (a) Includes charges related to restructurings in China and United Kingdom. (b) Represents financing expenses related to warrants, which are recorded in other income (expense).
